316 F.2d 726
63-1 USTC  P 9440
57 HERKIMER STREET CORPORATION and Bessie Brouse Nelson, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 19687.
United States Court of Appeals Fifth Circuit.
April 29, 1963Rehearing Denied June 26, 1963.

Paul Arnold, Richard Z. Steinhaus, Boris Kostelanetz, New York City, for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Crane C. Hauser, Chief Counsel, I.R.S., Rollin H. Transue, Atty., I.R.S., Martin B. Cowan, I. Henry Kutz, Attys., Dept. of Justice, Washington, D.C., for respondent.
Before PHILLIPS,* CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
This income tax deficiency case turns, for the most part, on credibility choices.  A study of the record and the findings and opinion of the Tax Court1 leads us to the conclusion that there is substantial evidence to support the Tax Court's findings and we agree with its conclusions.  We find no merit in petitioners' argument that they were deprived of a fair trial bu the cumulative effect of alleged erroneous rulings, chiefly respecting the admission and exclusion of evidence by the trial court.  The judgment of the Tax Court is


2
Affirmed.



*
 Of the Tenth Circuit, sitting by designation


1
 1961 T.C. 223